—In a proceeding pursuant to CPLR article 78, inter alia, to review the respondent Chancellor’s determination that petitioner’s physical disability did not result from school accidents and, therefore, did not entitle her to a medical leave of absence with pay, petitioner appeals from a judgment of the Supreme Court, Kings County, entered November 15, 1977, which dismissed the petition and confirmed the determination. Judgment reversed, on the law, with $50 costs and disbursements, petition granted, and proceeding remitted to Special Term for the entry of an appropriate judgment. Petitioner has amply demonstrated that her disablement was causally related to two accidents sustained during her employment as a teacher, which aggravated a preexisting, but dormant, degenerative condition. The conclusion that the aggravating or precipitating factor could just as well have been an incident unrelated to petitioner’s employment is pure conjecture, there being no evidence of any other incident. The Chancellor’s determination should, *902therefore, have been annulled as without substantial and rational basis in the record. Shapiro, J. P., Cohalan, Margett and O’Connor, JJ., concur.